DETAILED ACTION
This Office action is in response to the amendment filed on April 04, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that KONO fails to disclose “measure a first time until the output voltage reaches a first voltage and remains constant at the first voltage, based on the instruction; and determine that the converter is in a deteriorated state when the first time reaches a second time” (Remarks, Pages 4-6). Examiner respectfully disagrees, since KONO discloses that the determination unit 112 measures a first time until the output voltage reaches a first voltage and remains constant at the first voltage, based on the instruction (the determination unit 112 determines the deterioration of the converter device based on the time until the output voltage reaches a predetermined value (in other words the output voltage remains constant), See for example claims 1-5 and Fig. 9, Para. 0064-0077); and determine that the converter is in a deteriorated state when the first time reaches a second time (Fig. 9, Para. 0064-0077), therefore KONO recites the claimed limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KONO (JP2007-178337 A, (Reference provided as part of the Information Disclosure Agreement “IDS”), hereinafter “KONO”).

In re claim 1, KONO discloses a power supply circuit (Fig. 1) comprising: 
a converter (200) configured to convert an input voltage into an output voltage (Para. 0027-0033); 
a memory (100); and 
a processor (comprising 11 and 12) coupled to the memory and the processor, by controlling the converter, and configured to: 
make the output voltage constant (Para. 0027-0033); 
cause the output voltage to transit to a transient state, based on an instruction (Para. 0064-0077); 
measure a first time until the output voltage reaches a first voltage and remains constant at the first voltage, based on the instruction (the determination unit 112 determines the deterioration of the converter device based on the time until the output voltage reaches a predetermined value (in other words the output voltage remains constant), See for example claims 1-5 and Fig. 9, Para. 0064-0077); and 
determine that the converter is in a deteriorated state when the first time reaches a second time (Fig. 9, Para. 0064-0077).

In re claim 2, KONO discloses wherein the first time is a time from when the output voltage crosses the first voltage a predetermined number of times to when the output voltage continually approaches the first voltage (Fig. 9, Para. 0064-0077).

In re claim 3, KONO discloses wherein the predetermined number of times is two (Fig. 9, Para. 0064-0077).

In re claim 4, KONO discloses (Fig. 2) wherein the converter (200) is configured to include an output capacitor (57P and 57N) to smooth the output voltage (Para. 0027-0033), and wherein the processor is configured to determine that the output capacitor is in a deteriorated state when the first time is shorter than the second time (Fig. 9, Para. 0064-0077).

In re claim 5, KONO discloses wherein the processor is configured to change a target value of the output voltage by a predetermined voltage change amount, based on the instruction (Fig. 9, Para. 0064-0077).

In re claim 6, KONO discloses (Fig. 2) wherein the converter (200) is configured to have a CR time constant larger than an LC resonance period of the converter (Para. 0027-0033).

In re claim 7, KONO discloses wherein the processor is configured to measure the first time starting from the instruction (Fig. 9, Para. 0064-0077).

In re claim 8, KONO discloses wherein the processor is configured to measure the first time from a time when the output voltage crosses the first voltage once (Fig. 9, Para. 0064-0077).

In re claim 9, KONO discloses a power supply circuit (Fig. 1) comprising: 
a converter (200) configured to convert an input voltage into an output voltage (Para. 0027-0033); 
a memory (100); and 
a processor (comprising 11 and 12) coupled to the memory and the processor, by controlling the converter, and configured to: 
make the output voltage constant (Para. 0027-0033); 
cause the output voltage to transit to a transient state, based on an instruction (Para. 0064-0077); 
measure a number of oscillations of the output voltage in a period from which the output voltage reaches a first voltage and remains constant at the first voltage (the determination unit 112 determines the deterioration of the converter device based on the time until the output voltage reaches a predetermined value (in other words the output voltage remains constant), See for example claims 1-5 and Fig. 9, Para. 0064-0077); and 
determine that the converter is in a deteriorated state when the measured number of oscillations reaches a predetermined number (Fig. 9, Para. 0064-0077).

In re claim 10, KONO discloses wherein the processor is configured to: after measurement of the first time is ended, stop an output of the instruction (Para. 0027-0033 and 0064-0077); and return the target value of the output voltage to an original value (Para. 0027-0033 and 0064-0077).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838